Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20     PageID.637    Page 1 of 17




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                Plaintiff,                         Case No. 18-cr-20206
                   v.                         UNITED STATES DISTRICT COURT
                                                JUDGE GERSHWIN A. DRAIN
       MICHAEL ANTHONY FROST,

             Defendant (2).

                                    /

     OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
            PRETRIAL RELEASE AND REVOCATION OF
                   DETENTION ORDER [#132]

                                 I. INTRODUCTION

       On October 15, 2019, pursuant to a Rule 11 plea agreement, Defendant

 Michael Anthony Frost (“Defendant”) pleaded guilty to conspiracy to distribute

 controlled substances in violation of 21 U.S.C. §§ 841, 846.       ECF No. 101.

 Specifically, Defendant admitted that he conspired to distribute 100 grams or more

 of heroin and twenty-eight grams or more of crack cocaine with co-defendant

 Jhamall McGaughy. Id. at PageID.467. Defendant has been detained since March

 19, 2019. ECF Nos. 50, 54. He is scheduled to be sentenced on June 2, 2020.

       Presently before the Court is Defendant’s Motion for Pretrial Release and

 Revocation of Detention Order, filed on April 6, 2020. ECF No. 132. The


                                         1
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20        PageID.638    Page 2 of 17




 Government filed a Response on April 10, 2020. ECF No. 134. After reviewing the

 parties’ briefs, the Court finds that no hearing on the Motion is necessary. See E.D.

 Mich. LR 7.1(f)(2). For the reasons that follow, the Court will DENY Defendant’s

 Motion [#132].

                                  II. BACKGROUND

       The instant action stems from a drug and prostitution enterprise in the Eastern

 District of Michigan and elsewhere between 2017 and 2018.             Beginning in

 December 2017, Defendant allowed co-defendant Jhamall McGaughy to move into

 his house on Cheyenne Street to operate the enterprise. ECF No. 65, PageID.216.

 Defendant was a “regular supplier” of controlled substances, including heroin,

 cocaine, and crack cocaine, to co-defendant. Id.

       On March 19, 2019, Defendant was arraigned on a Third Superseding

 Indictment. ECF No. 50. He consented to detention on that same day, thus waiving

 his right to a hearing. ECF No. 54. On May 4, 2019, Defendant filed a Motion for

 Revocation of Detention Order. ECF No. 64. Defendant withdrew this motion on

 July 19, 2019. ECF No. 78. On October 15, 2019, Defendant pleaded guilty to

 conspiracy to distribute controlled substances in violation of 21 U.S.C. §§ 841, 846.

 ECF No. 101. In his Motion, Defendant asserts that he is currently being held at

 Washtenaw County Jail.       ECF No. 132, PageID.610.         In its Response, the

 Government contends that Defendant is in fact detained at Livingston County Jail.


                                          2
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20       PageID.639    Page 3 of 17




 ECF No. 134, PageID.627.         After receiving the parties’ briefings, the Court

 confirmed that Defendant is at Livingston County Jail.

         Defendant is scheduled to be sentenced on June 2, 2020 before this Court.

                                   III. LAW & ANALYSIS

         A. COVID-19

         COVID-19 is an abbreviation for the novel coronavirus disease of 2019, a

 respiratory illness that spreads easily and sustainably in the community through

 respiratory droplets produced when an infected person coughs or sneezes. See

 Centers for Disease Control and Prevention Coronavirus Disease 2019 Frequently

 Asked          Questions,         Center         for        Disease         Control

 https://www.cdc.gov/coronavirus/2019-ncov/faq.html#How-COVID-19-Spreads

 (last updated April 13, 2020). While it is thought that people are most contagious

 when symptoms are present, the virus has also been detected in asymptomatic

 persons. See id.

         There is no vaccine to prevent COVID-19, nor is there antiviral medication

 that can treat it. Id.; see also ECF No. 132, PageID.614. According to the Center

 for Disease Control (“CDC”), “[t]he best way to prevent illness is to avoid being

 exposed to the virus.” Id. The CDC recommends, among other things, that people

 clean their hands often or use hand sanitizer when soap is unavailable; avoid close

 contact with other people (at least six feet in distance); and clean and disinfect


                                            3
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20          PageID.640    Page 4 of 17




 frequently touched surfaces daily, such as tables, doorknobs, light switches, and

 countertops. Id. The CDC also recommends that if an individual becomes sick, he

 or she should isolate from others by staying in a specific sick room and using a

 separate bathroom if available. Id.

        The CDC has indicated that certain classes of individuals are at higher risk for

 developing severe illness if exposed to the novel coronavirus of 2019. Id. Older

 adults—65 or older—and people suffering from underlying medical conditions, such

 as moderate to severe asthma, chronic lung disease, serious heart disease, severe

 obesity,   diabetes,   liver   disease,   kidney   disease;   or   people   who    are

 immunocompromised, such as those who are undergoing cancer treatment, smokers,

 bone marrow or organ transplant recipients or donors, people with immune

 deficiencies, poorly controlled HIV or AIDS sufferers; and those who have

 prolonged use of corticosteroids and other immune weakening medications are at

 higher risk of developing serious illness if they are exposed to COVID-19.          Id.

 While it has been accepted that older adults are the most vulnerable, the CDC

 reported that 38% of the 508 hospitalized patients were younger–between 20 and 54

 years of age. See Severe Outcomes Among Patients with Coronavirus Disease 2019

 (COVID-19)–United States, February 12-March 16, 2020, Center for Disease

 Control (Mar. 18, 2020), https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.

 htm.


                                            4
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20       PageID.641    Page 5 of 17




       At the time of this writing, the majority of states have issued stay-at-home

 orders, including Governor Gretchen Whitmer of Michigan. Governor Whitmer

 issued a state of emergency when the State’s first two cases of coronavirus were

 reported on March 10, 2020. Executive Order, No. 2020-04 (Mar. 10, 2020).

 Governor Whitmer has since issued a series of other executive orders to help prevent

 the spread of this novel disease.            See Executive Orders, Michigan.gov,

 https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705---,00.html

 (last visited April 15, 2020). Even with such executive action, Michigan continues

 to experience staggering numbers of confirmed COVID-19 cases and deaths. At the

 time of this writing, a little more than thirty days after the initial two COVID-19

 cases were reported the State, there are more than 29,200 confirmed cases in

 Michigan. See MDOC Response and Information on coronavirus (COVID-19),

 Medium,        https://medium.com/@MichiganDOC/mdoc-takes-steps-to-prevent-

 spread-of-coronavirus-covid-19-250f43144337 (last updated April 16, 2020)

 [hereinafter Medium MDOC Response and Information]. There are now 1,921 lives

 lost to COVID-19 in Michigan alone. Michigan surpasses 1,900 deaths due to

 coronvarius; 28,059 cases total in state, Detroit Free Press (April 15, 2020, 3:03

 PM)       https://www.freep.com/story/news/local/michigan/2020/04/15/michigan-

 coronavirus-cases-deaths/5138838002/.




                                          5
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20        PageID.642    Page 6 of 17




       Incarcerated individuals, and the employees who work in correctional

 institutions, are not immune to this pandemic. See ECF No. 132, PageID.613.

 Indeed, these individuals face an even greater risk. On March 23, 2020, the CDC

 acknowledged that correctional and detention facilities “present[ ] unique challenges

 for control of COVID-19 transmission among incarcerated/detained persons, staff,

 and visitors.” Interim Guidance on Management of Coronavirus Disease 2019

 (COVID-19) in Correctional and Detention Facilities, Centers for Disease

 Control      (Mar.      23,     2020),       https://www.cdc.gov/coronavirus/2019-

 ncov/community/correction-detention/guidance-correctional-detention.html

 [hereinafter CDC Guidance on Correctional and Detention Facilities]; see also

 United States v. Eubanks, No. 17-20184, 2020 WL 1814090, at *1 (E.D. Mich. April

 9, 2020). COVID-19 is dangerous everywhere, but the novel disease is especially

 harmful within correctional institutions, where incarcerated individuals have a

 limited ability to exercise encouraged community practices such as social distancing

 and frequent handwashing. See CDC Guidance on Correctional and Detention

 Facilities; see also ECF No. 132, PageID.613 (“The recommended social distancing

 measures are nearly impossible to implement and adhere to in detention facilities

 where detained individuals share dining, bathing and sleeping areas[.]”). Further, a

 “low capacity for patient volume, insufficient quarantine space, insufficient on-site

 medical staff, [and] highly congregational environments” increase the risk of danger


                                          6
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20        PageID.643    Page 7 of 17




 to incarcerated individuals.      CDC Guidance on Correctional and Detention

 Facilities; see also United States v. Kennedy, No. 18-20315, 2020 WL 1493481, at

 *2 (E.D. Mich. Mar. 27, 2020). The Court takes notice of the Government’s

 assertion that “simply going to the grocery store” is analogous to a detention

 facility’s risk of exposure to COVID-19. ECF No. 134, PageID.631–32. In light of

 the CDC’s information concerning the unique challenges which COVID-19 presents

 to the vulnerable communities in correctional facilities, such allegations are

 disingenuous and incorrect. Indeed, a COVID-19 outbreak in a prison facility is not

 potentially problematic as suggested by the Government in its Response, ECF No.

 134, PageID.631, it is problematic.

       As of April 16, 2020, there are 499 prisoners who have tested positive for

 COVID-19 in MDOC facilities. See Medium MDOC Response and Information.

 These numbers are growing sharply. According to MDOC, there have been 17

 COVID-19 related deaths within its prisons, including thirteen inmates; two

 corrections professionals; a corrections transportation officer; and a word processing

 assistant. Id. The Court denotes that as of the writing of this Order, there are no

 confirmed cases at Livingston County Jail, where Defendant is currently being held.

 See id.; see also ECF No. 134, PageID.631 (“[A]s of [April 9, 2020], there were no

 confirmed cases at the facility.”).




                                           7
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20       PageID.644    Page 8 of 17




        To its credit, MDOC has implemented a number of measures to reduce

 COVID-19’s spread in its facilities. See 2020 Coronavirus (COVID-19) Response

 Q&A,            Michigan            Department             of           Corrections,

 https://www.michigan.gov/corrections/0,4551,7-119-9741_12798-521973--

 ,00.html (last visited April 15, 2020); see also Medium MDOC Response and

 Information. For example, all MDOC staff transporting prisoners on or off grounds

 are required to be dressed in full personal protective equipment (PPE). Medium

 MDOC Response and Information. Visitation at facilities throughout Michigan has

 been suspended. Transfers of prisoners or staff between facilities will not be

 authorized without the approval of the Assistant Deputy Director or higher. Id.

 Further, its facilities have been equipped with an increased supply of soap. MDOC

 is following the Michigan Department of Health and Human Services protocol and

 is accordingly scheduling appointments between facility healthcare staff and

 prisoners who have presented COVID-19 symptoms. Id.

        In its Response, the Government cites to specific measures at Livingston

 County Jail. For example, the facility has been on lockdown and has been restricting

 visitors for several weeks. ECF No. 134, PageID.631. Further, the facility has

 increased the “extent and frequency of cleaning, and has taken steps to decrease the

 population density[.]” Id. Any new detainees must now quarantine for fourteen

 days. Id.


                                          8
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20          PageID.645     Page 9 of 17




       B. Defendant’s Due Process Argument

       Defendant first advances an argument based on constitutional protections of

 pretrial detainees under the Due Process Clause of the Fifth Amendment. ECF No.

 132, PageID.614–15. He argues that the conditions of his confinement, which

 “create an unreasonable risk of exposure to COVID-19,” should be deemed

 “punitive” in violation of the Fifth Amendment. Id. at PageID.615. Notably, while

 the Government opposes Defendant’s instant Motion, it fails to specifically address

 Defendant’s Fifth Amendment argument in its Response. ECF No. 134.

       In evaluating whether a condition of pretrial detainment violates the Fifth

 Amendment, courts must determine whether the condition amounts to

 “punishment.” Bell v. Wolfish, 441 U.S. 520, 535 (1979). The Supreme Court has

 explained:

       if a particular condition or restriction of pretrial detention is reasonably
       related to a legitimate governmental objective, it does not, without
       more, amount to punishment. Conversely, if a restriction or condition
       is not reasonably related to a legitimate goal—if it is arbitrary or
       purposeless—a court permissibly may infer that the purpose of the
       government action is punishment that may not constitutionally be
       inflicted upon detainees qua detainees.

 Id. at 539 (internal quotation marks omitted). Accordingly, the question before the

 Court is whether Defendant’s detention is reasonably related to a legitimate

 government objective. See, e.g., United States v. McDonald, No. 2:19-cr-00312,




                                            9
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20      PageID.646    Page 10 of 17




 2020 WL 1659937, at *3 (D. Nev. April 3, 2020); United States v. Cox, No. 2:19-

 cr-00271, 2020 WL 1491180, at *6 (D. Nev. Mar. 27, 2020).

       Here, Defendant’s detention is reasonably related to the legitimate

 government interests of protecting the community and ensuring his appearance. The

 Court initially detained Defendant, to which Defendant consented, in March 2019.

 See ECF No. 54. According to his bail report, which was prepared by Pretrial

 Services at the time of Defendant’s arraignment, Defendant poses a risk of

 nonappearance for several reasons, including his criminal activity while under

 supervision; lack of verifiable employment; and his criminal history. Def’s Pretrial

 Services Report 9. Further, Pretrial Services determined that Defendant poses a risk

 to the community. Id. Pretrial Services concluded that there was no condition or

 combination of conditions that could reasonably ensure Defendant’s appearance and

 the safety of the community. Id. In its Response to the instant motion, the

 Government emphasizes Defendant’s “significant criminal history” and “poor track

 record of complying with conditions of probation.” ECF No. 134, PageID.628–29.

       Pretrial detention, for purposes of protecting the community and ensuring a

 defendant’s appearance, is not punitive under the Due Process Clause. See United

 States v. Salerno, 481 U.S. 739, 748 (1987). “[E]ven if pretrial detention during a

 worldwide pandemic seems punitive in the lay sense, that restriction cannot violate

 due process unless there is also an express intent to punish with no rational


                                          10
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20        PageID.647     Page 11 of 17




 relationship to legitimate government interests.” United States v. Shelton, et al., No.

 3:19-cr-14, 2020 WL 1815941, at *7 (W.D. Ky. April 9, 2020) (internal citation

 omitted) (emphasis added). The Court finds that there is no arbitrary purpose and

 punitive intent in detaining Defendant before his sentencing hearing in light of the

 legitimate government interests of protecting the community and ensuring his

 appearance.

       Finally, Defendant asserts that pretrial detainees have a substantive due

 process interest in freedom from deliberate indifference to their medical needs. ECF

 No. 132, PageID.615. He cites to one Seventh Circuit case to support his argument,

 Miranda v. City of Lake, 900 F.3d 335, 352 (7th Cir. 2018). See id. Defendant

 explains that release is appropriate in his case given his “age and condition” in order

 to ensure his constitutional rights are protected. Id.

       The Sixth Circuit has recognized that the government “has an ‘obligation to

 provide medical care for those whom it is punishing by incarceration.’” Rhinehart

 v. Scutt, 894 F.3d 721, 737 (6th Cir. 2018) (quoting Estelle v. Gamble, 429 U.S. 97,

 103 (1976)). “[T]he treatment a prisoner receives in prison and the conditions under

 which he is confined are subject to scrutiny under the Eighth Amendment.” Oliver

 Nissan Awshana, et al. v. Rebecca Adducci, et al., No. 20-10699, 2020 WL 1808906,

 at *3 (E.D. Mich. April 9, 2020) (internal citation omitted).




                                           11
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20        PageID.648    Page 12 of 17




       The Court finds that Defendant’s analysis as to this point is deficient.

 Specifically, Defendant cites the lack of testing at the Washtenaw Detention Facility.

 Id. As explained above, Defendant is currently being held at Livingston County Jail;

 therefore, details concerning the conditions at Washtenaw Detention Facility—while

 troubling—are not relevant to Defendant’s instant Motion.

       Furthermore, the Court takes issue with Defendant’s lack of information as to

 how the detention facility is being indifferent towards him or what his specific,

 current medical needs are. Rather, Defendant cites generally to how “[t]he current

 conditions of confinement create an unreasonable risk of exposure to COVID-19”

 and how facilities lack “necessary supplies for personal and environmental hygiene

 to protect against contraction of the virus.” Id. While these assertions concerning

 correctional facilities are true in light of CDC Guidance on Correctional and

 Detention Facilities, the Court concludes that these generalities are not enough to

 grant Defendant temporary release on this basis.

       C. Defendant’s Arguments Pursuant to 18 U.S.C. §§ 3143, 3145(c)

       Next, Defendant argues that his release is warranted due to the exceptional

 circumstances presented by the COVID-19 pandemic. ECF No. 132, PageID.615.

 The Government contests Defendant’s eligibility for release under both 18 U.S.C.

 § 3143 and 18 U.S.C. §3145(c). ECF No. 134, PageID.627, 630.




                                          12
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20        PageID.649    Page 13 of 17




       Defendant pleaded guilty to an offense prescribed in the Controlled

 Substances Act for which the maximum sentence is at least ten years.1 See 18 U.S.C.

 § 3142(f)(1)(C). He is therefore subject to mandatory pre-sentence detention absent

 an applicable exemption. See 18 U.S.C. 3143(a)(2) (cross-referencing offenses

 listed under 18 U.S.C. § 3142(f)(1)(A)–(C)); see also ECF No. 134, PageID.628.

 Section 3143(a)(2) exempts a defendant when there is a “substantial likelihood that

 a motion for acquittal or new trial will be granted,” 18 U.S.C. § 3143(a)(2)(A)(i), or

 when “the Government has recommended that no sentence of imprisonment be

 imposed,” 18 U.S.C. § 3143(a)(2)(A)(ii). If a defendant can meet either of those

 prongs, a defendant must then satisfy the remaining requirement of § 3143(a)(2)(B)

 to be eligible for release. Section 3143(a)(2)(B) requires “clear and convincing

 evidence that the person is not likely to flee or pose a danger to any other person or

 the community.” 18 U.S.C. § 3143(a)(2)(B).

       Defendant acknowledges the “presumption for remand under 18 U.S.C. §

 3143(a)(2).” ECF No. 132, PageID.616. In fact, he declines to argue that he is

 eligible under either prong § 3143(a)(2)(A). The Government argues that Defendant

 cannot meet either prong. ECF No. 134, PageID.628. First, Defendant pleaded

 guilty, making neither motion available under § 3143(a)(2)(A)(i). Id.; see also ECF


 1
  The Government notes that Defendant faces a statutory term of imprisonment of 5-
 40 years since his conviction involved at least 100 grams of heroin under 21 U.S.C.
 § 841(b)(1)(b)(i). ECF No. 134, PageID.627–28.
                                          13
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20          PageID.650    Page 14 of 17




 No. 101. Second, Defendant is subject to a five year mandatory minimum sentence.

 ECF No. 134, PageID.628. The Government explains further that it will be seeking

 a “significant term of imprisonment in light of the guideline range of 188-235

 months and the 5 year mandatory minimum.” Id. The Court thus agrees with the

 Government that neither of the statutory conditions can be met. The question before

 the Court, therefore, is whether Defendant may avail himself of the exceptional

 circumstances under 18 U.S.C. § 3145(c). ECF No. 132, PageID.616.

       Section 3145(c) permits a judicial officer to release a defendant subject to

 detention under § 3143(a)(2) if he or she “meets the conditions of release set forth

 in section 3143(a)(1)” and “if it is clearly shown that there are exceptional reasons

 why such person’s detention would not be appropriate.” 18 U.S.C. § 3145(c). In

 order to satisfy 18 U.S.C. § 3143(a)(1), the defendant must show by “clear and

 convincing evidence” that he or she is “not likely to flee or pose a danger to the

 safety of any other person or the community if released” under conditions set forth

 by the Court. 18 U.S.C. § 3143(a)(1). Accordingly, Defendant must demonstrate

 both (1) clear and convincing evidence that he is not a flight risk or a danger to others

 and (2) an exceptional reason why his detention is inappropriate. See United States

 v. Christman, 596 F.3d 870, 870 (6th Cir. 2010) (Mem.).

       As to the first requirement, Defendant argues that he will self-isolate in an

 “approved residence while COVID-19 containment efforts continue and as he awaits


                                            14
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20          PageID.651   Page 15 of 17




 sentencing.” ECF No. 132, PageID.616. He also asserts that his location can be

 monitored by a GPS location device.             Id.   According to Defendant, these

 circumstances mitigate his risk of non-appearance and danger. Id. The Government

 contests Defendant’s assertions, emphasizing Defendant’s lack of provided location

 to self-isolate. ECF No. 134, PageID.630. The Government sets forth “two possible

 locations” for Defendant, his grandmother’s or his former girlfriend’s residences.

 Id. It argues that neither of these locations are suitable. Id.

       The Court agrees with the Government that Defendant’s general assertions as

 to where he can self-isolate are insufficient to demonstrate that he would not pose a

 danger to the public if released. The Court recognizes that Defendant pleaded guilty

 to a serious drug trafficking offense, one that involves more than 100 grams of heroin

 and more than twenty-eight grams of crack cocaine. ECF No. 101, PageID.467. The

 Court also takes notice of Defendant’s extensive criminal history in his Pretrial

 Services Report. See ECF No. 134, PageID.629. Several of these past convictions

 include drug felonies. Id. Further, Defendant has committed criminal activity while

 under supervision. Id.

       Finally, the Court acknowledges Pretrial Services’ opinion that no additional

 information was presented in Defendant’s instant Motion that would indicate a

 change in its initial bail report. As explained above, Defendant’s initial bail report,

 which was prepared at the time of Defendant’s arraignment, indicates that Defendant


                                            15
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20      PageID.652    Page 16 of 17




 poses both a risk of nonappearance and a risk of danger. Def’s Pretrial Services

 Report 9. Defendant’s suggestion for the use of location monitoring, without more,

 is not enough to demonstrate clear and convincing evidence that he is not a flight

 risk or a danger to others.

       Accordingly, Defendant cannot avail himself of the exceptional circumstances

 under 18 U.S.C. § 3145(c). The Court need not discuss whether COVID-19

 constitutes an “exceptional reason” in this case since Defendant cannot demonstrate

 that he would not pose a danger to the public if released. United States v. Eubanks,

 No. 17-20184, 2020 WL 1814090, at *2 (E.D. Mich. April 9, 2020). In sum, while

 the Court is concerned with the special risks that COVID-19 poses to incarcerated

 individuals like Defendant, the Court concludes that Defendant does not meet the

 necessary requirements for release under 18 U.S.C. §§ 3143(a)(2) or 3145(c).

                                 V. CONCLUSION

       For the reasons articulated above, IT IS ORDERED that Defendant’s Motion

 for Pretrial Release and Revocation of Detention Order is DENIED [#132].

       IT IS SO ORDERED.

 Dated:       April 17, 2020



                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                                         16
Case 2:18-cr-20206-GAD-EAS ECF No. 136 filed 04/17/20    PageID.653   Page 17 of 17




                         CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
               April 17, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        17
